DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-11 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following term lacks antecedent basis:
The following claim language is not clearly understood:
Claim 1 recites “to-be-processed data” and later in claim 2 recites “to-be-processed data generated”. It is unclear if the to-be-processed data is being generated into the system or being input to the system or both. Claim 5 also recites historical record of receiving the to-be-processed data.
Claim 2 recites “persisting…the generated to be processed data”. It is unclear if “the generated to-be-processed data” is generated upon execution of the to-be-processed data and where is the data being persisted.
Claim 3 recites sending indication of data generated and processed. It is unclear if what constitutes the indication i.e. if it’s mere indication of generation of data and processing of data or it includes the amount of data generated and progress of processing is indicated.
Claim 4 recites “restarting … execution unit” without ever reciting the stopping of the execution unit.
Claims 6 and 11 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims 2-5 and 7-10 are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-11 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.
Step 1: Statutory category? - Yes
	claims 1-11: Yes 

Step 2A prong 1: Recites a judicial exception? - Yes

- “adjusting a number of the target executing units in the stream computing system based on the to be adjusted number”
- “determining, … , an identifier set corresponding to the target execution unit, an identifier in the identifier set being used to indicate to-be-processed data;
 (Abstract Idea: observe/judge/evaluate - Mental process).

Step 2A prong 2: Integrate judicial exception into practical application? - No
Step 2B: Amount to significantly more than judicial exception? - No

First, claims 1-5 are directed to a method, claims 6-10 are directed to apparatus comprising processor and claim 11 is directed to non-transitory computer readable medium and therefore passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

Claim 1 is directed to “acquiring number of execution units to be adjusted and adjusting the number and further determining the assigning the data to be processed to the adjusted number of execution units” at high level of generality. The claim elements of “adjusting number of the target execution units….based on the to-be-adjusted number”, and “determining….identifier set corresponding to the target execution unit”, as drafted, is a method for adjusting the number of 

The judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional claim elements of “method for processing data (i.e. generic method)”, “acquiring a to be-adjusted number….in a stream computing system (i.e. insignificant pre-solution activity)”, “target execution unit in at least one target execution unit after adjustment (i.e. generic computing component)”, “an identifier in the identifier set being used to indicate to-be-processed data (doesn’t indicate improvement in technology or technical field)” and “processing, through the target execution unit, the to-be-processed data indicated by the identifier in the corresponding identifier set (i.e. insignificant post-solution activity)”. These additional elements recite generic computing Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements of the processing unit for the data processing system are an example of pre/post-solution activity and are merely linking the abstract idea to a particular technological environment and/or well-known, routine and conventional (specification: Background, references cited in PTO-892) and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


Independent claims 6 and 11 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate into practical application nor amounts to significantly more, based on similar analysis as above with respect to claim 1.

Dependent claims 2-5, 7-10 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 
Therefore, the claim(s) 1-11 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Devillard et al (US Patent No. 10,178,021 B1, hereafter Devillard) in view of Qian (US Pub. No. 2015/0026347 A1, hereafter Qian).
Highlighted claim elements are missing from the respective cited prior art.

As per claim 1, Devillard teaches the invention substantially as claimed including a method for processing data (fig 1A processing stream data 100), comprising: 
acquiring a to-be-adjusted number of target execution units (col 4 lines 42-50 dynamically manage the number of processing hosts col 14 lines 20-40 determine, number of processing hosts, cluster, increased/decreased), the target execution unit referring to a unit executing 5a target program segment (col 9 lines 5-10 select, stream processing cluster, association, data stream, data record fig 1A data stream processing clusters 112 fig 1B 112 152 158 processing hosts 160 170) in a stream computing system (fig 1A data stream processing 100);
adjusting a number of the target execution units in the stream computing system based on the to-be-adjusted number (col 4 lines 42-50 dynamically manage number of processing hosts that are associated with a cluster col 4 lines 65-70 modify existing cluster to include the number of processing hosts fig 1A data stream processing 100); and 
determining, for a target execution unit in at least one 10target execution unit after the adjustment, an identifier set corresponding to the target execution unit (col 2 lines 25-35 identify data stream processing cluster, related, stream of data col 3 lines 53-57 col 3 lines 65-67 identification of data stream to lookup the corresponding cluster fig 1B 112 152 158 processing hosts 160 170 col 14 lines 20-60 dynamically modify/update cluster level routing configuration information), an identifier in the identifier set being used to indicate to-be-processed data (col 3 lines 65-67 identification, data stream col 16 lines 41-52 fig 3 302 304 306-yes/no); and 
processing, through the target execution unit, the to-be-processed data indicated by the identifier in the 15corresponding identifier set (fig1A data stream processing cluster 112 fig1B data stream processing cluster 170 processing hosts 160 612 164 col 9 lines 10-15 routing incoming data records, data stream processing clusters col 9 lines 35-40 responsible for processing the data stream associated with the incoming data record received).  
Devillard doesn’t specifically teach acquiring a number.

Qian, however, teaches acquiring a number ([0009] obtaining, parallelism degree, number of stream processing units, stream processing component).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Devillard with the teachings of Qian of obtaining number of stream processing units in stream processing component to improve efficiency and allow acquiring a to-be-adjusted number of target execution units to the method of Devillard as in the instant invention. The combination of analogous prior arts (Devillard: col 2 lines 25-35 Qian [0009]) would have been obvious because substituting the method of applying receiving the number of stream processing units as taught by Qian to the stream processing including routing configuration to yield predictable results of acquiring a to-be-adjusted number of target execution units with reasonable expectation of success and is motivated by improved efficiency (Devillard: col 2 lines 45-48 Qian [0009]).



As per claim 2, Devillard teaches wherein before the processing, through the target execution unit, the to-be-processed data indicated by the identifier in the corresponding identifier set (fig 3 304 306 308 310/312 314), the method further comprises:  20
persisting, according to an identifier set to which an identifier of to-be-processed data generated through running of an upstream execution unit of the target execution unit belongs (fig 3 receive data record 302, identify associated data stream 304, is existing cluster routing for the data stream yes/no 306 col 3 lines 65-67 identification, data stream), the generated to-be-processed data through the upstream execution unit of the target execution unit (fig 3 generate new cluster-level routing configuration for the data stream, fig 1B archival hosts 160 caching host 164 col 12 lines 30-50 fig 1A backend services 116).  

25As per claim 3, Devillard teaches wherein after the processing, through the target execution unit, the to-be-processed data indicated by the identifier in the corresponding identifier 27set (fig 3 304 306 308 310/312 314), the method further comprises: 
sending indication information to the upstream execution unit of the target execution unit through the target execution unit, the indication information being used to indicate the 5to-be-processed data generated through the running of the upstream execution unit of the target execution unit and processed by the target execution unit (col 4 lines 22-30 processing host, cluster, notify, periodically, other hosts, operating, correctly col 1 lines 36-46 continuously track, state information).  

As per claim 4, Devillard teaches wherein the processing, through the target execution unit, the to-be-processed data 10indicated by the identifier in the corresponding identifier set includes (col 2 lines 30-35 data stream processing clusters, data stream, cluster level routing configuration, route, data, identified cluster): 
restarting the at least one target execution unit after the adjustment (col 14 lines 20-60 dynamically modify/update cluster level routing configuration information col 4 lines 14-17 replace failed host without intervention by the cluster management service); and 
receiving and processing, through the restarted target 15execution unit, to-be-processed data not processed by the target execution unit (col 4 lines 14-17 replace failed host without intervention by the cluster management service), wherein the to-be-processed data is sent by the upstream execution unit of the target execution unit, is in the persisted to-be-processed data indicated by the identifier included in the identifier set corresponding 20to the target execution unit (col 14 lines 20-60 dynamically modify/update cluster level routing configuration information), and 
is determined according to the indication information (col 4 lines 22-30 processing host, cluster, notify, periodically, other hosts, operating, correctly col 1 lines 36-46 continuously track, state information).  

Claim 6 recites an apparatus for processing data, comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one 10processor to perform operations (Devillard: col 22 lines 33-40 computing system, processor, software code), the operations comprising limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 7 recites the apparatus performing limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 8 recites the apparatus performing limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 9 recites the apparatus performing limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 11 recites a non-transitory computer readable medium, storing a computer program, wherein the computer program, when executed by a processor (Devillard: col 2 lines 33-40 computing system, computers or processor, non-transitory computer-readable medium), causes the processor to perform operations similar to those of claim 1. Therefore, it is rejected for the same rational.


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Devillard in view of Qian, as applied to above claims, and further in view of Fang et al. (US Pub. No. 2016/0171009 A1, hereafter Fang).


As per claim 5, Devillard teaches wherein the processing, through the target execution unit, the to-be-processed data indicated by the identifier in the corresponding identifier 25set (fig 3 304 306 308 310/312 314) includes: 
de-duplicating, according to a historical record of receiving the to-be-processed data by the target execution unit in the stream computing system, the to-be-processed data 28sent to the target execution unit by the upstream execution unit of the target execution unit (fig 3 302-304-306-310 314); and 
processing, through the target execution unit, the de-duplicated to-be-processed data indicated by the 5identifier in the corresponding identifier set (fig1A data stream processing cluster 112 fig1B data stream processing cluster 170 processing hosts 160 612 164 col 9 lines 10-15 routing incoming data records, data stream processing clusters col 9 lines 35-40 responsible for processing the data stream associated with the incoming data record received).  
	Devillard doesn’t specifically teach de-duplicating, according to a historical record of receiving the to-be-processed data by the target execution unit in the stream computing system.
	Fang, however, teaches de-duplicating, according to a historical record of receiving the to-be-processed data by the target execution unit in the stream computing system ([0003] data de-duplication, historical file exist/non-exist, applying deduplication operation).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Devillard and Qian with the teachings of Fang of data deduplication based on historical data to improve efficiency and allow de-duplicating, according to a historical record of receiving the to-be-processed data to the method of Devillard and Qian as in the instant invention. 

Claim 10 recites the apparatus performing limitations similar to those of claim 5. Therefore, it is rejected for the same rational.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fawcett; Bradley W. (US 20180083839 A1) teaches operator fusion management in a stream computing environment.
Kaga; Shigeru et al. (US 20130159255 A1) teaches	storage system and method for controlling storage system.
Shi; Yunlong et al. (US 20160373494 A1) teaches data processing method in stream computing system, control node, and stream computing system.
WANG; Feng et al. (US 20150295970 A1) teaches	method and device for augmenting and releasing capacity of computing resources in real-time stream computing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195